           Case 1:18-cv-04451-VEC Document 33 Filed 08/31/20 Page 1 of 1

                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #:
                                                             DATE FILED: 08/31/2020
 NORDIA ROSNER,
                                Plaintiff,
                                                                    18-CV-4451 (VEC)
                        -against-
                                                                          ORDER
 FORESTERS FINANCIAL HOLDING CO., INC.,
                                Defendant.

VALERIE CAPRONI, United States District Judge:

         WHEREAS the Court granted Defendant’s motion to compel arbitration on September

10, 2019, and stayed this action pending arbitration, Dkt. 29;

         WHEREAS on March 3, 2020, Defendant informed the Court that Plaintiff did not serve

an arbitration demand, Dkt. 31;

         WHEREAS the Court ordered Plaintiff’s counsel to confer with his client and confirm

whether she intends to pursue her claim, no later than March 20, 2020, Dkt. 32; and

         WHEREAS no response was received from Plaintiff as to any intent to prosecute her

case;

         IT IS HEREBY ORDERED THAT this action is DISMISSED. Within 30 days of this

Order, Plaintiff may apply to reopen the case, explaining the cause of the delay and the failure to

respond to the Court’s Order. The Clerk of Court is respectfully directed to terminate all other

deadlines and motions and close the case.


Dated:    August 31, 2020
          New York, New York

                                                                   VALERIE CAPRONI
                                                                 United States District Judge




                                                 1
